UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6486


VEOTIS HARDING,

                  Petitioner - Appellant,

          v.

JOHN W. OWENS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02212-BO)


Submitted:   August 27, 2015                 Decided:   September 3, 2015


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Veotis Harding, Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Veotis Harding seeks to appeal the district court’s order

construing       his   “motion    of    actual   innocence”      as   one    under    28

U.S.C. § 2255 (2012), and docketing it within his criminal case.

The motion is proceeding in Harding’s criminal docket. *                            This

court      may   exercise    jurisdiction        only   over    final    orders,      28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The

order Harding seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral       argument    because    the    facts    and   legal    contentions         are

adequately       presented   in    the    materials     before    this      court    and

argument would not aid the decisional process.

                                                                            DISMISSED




       *Although the clerk’s order accompanying the district
court’s order states that “respondent’s motion to dismiss is
granted and this action is hereby dismissed,” the motion is
proceeding under Harding’s criminal docket. Thus, the clerk’s
order is erroneous.




                                           2